Citation Nr: 1444183	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-22 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for residuals of a neck injury.

2. Entitlement to service connection for residuals of a back injury.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 7, 1998 to August 21, 1998.  He also had various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the Army National Guard, apparently from June 16, 1996 to August 8, 1996; June 16, 1997 to August 8, 1997; January 8, 1999 to January 23, 1999; and from September 20, 1999 to October 2, 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board remanded the claims in August 2013 for additional development.


FINDINGS OF FACT

1. It is at least as likely as not that the Veteran's neck injury was incurred in active service.

2. It is at least as likely as not that the Veteran's back injury was incurred in active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of a neck injury have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2. The criteria for service connection for residuals of a back injury have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

To this end, the Veteran has asserted that he injured his neck and back during service, in particular during his active duty training.  A January 2011 memorandum notes that the Veteran's complete original service treatment records (STRs) are unavailable for review.  An entrance examination dated December 1996 for his enlistment in the National Guard notes that he had preexisting thoracic scoliosis; however, he was determined qualified for service.  There is no evidence in the available STRs reflecting a neck or back injury.  However, the Veteran is competent to report suffering neck and back injuries during service, and he is competent to report a continuity of symptomatology of neck and back pain since his separation from active service.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  Here, the Board finds the Veteran both competent and credible in this regard.

During a July 2011 VA examination, the examiner noted that there was no evidence of treatment for cervical or lumbar spine injuries in service, but that the Veteran had post-service treatment since approximately September 2003.  The examiner made a diagnosis of cervical disc protrusion with loss of normal lordotic curvature at C4-C5, but stated there was no clinical or diagnostic evidence of any chronic condition of the lumbar spine.  However, x-rays of the lumbar spine showed minimal anterior deformity of the T12 and L1 levels.  The examiner opined that the Veteran's lumbar spine condition was not caused or a result of his military service, as there was no documentation of any complaints or treatment for lumbar spine pain until approximately 2007, after the Veteran was involved in a 4 wheeler accident.  The examiner also opined that the Veteran's current cervical spine disability was also not due to service as he did not receive treatment until 2003, and his pain had resolved until the 2007 accident.

However, in a September 2010 note, the Veteran's private doctor opined that the Veteran suffered cervical and lumbar spine injuries during his basic training.  The examiner noted the Veteran had a history of cervical injury and resulting pain that initially started during his basic training in 1997, but that the Veteran reported he did not seek medical attention due to possible repercussions as a new recruit.  A different private doctor also provided a September 2010 letter stating that the Veteran's cervical and low back pain could partly or fully be a consequence of his active duty service.  The Veteran's mother, a nurse, also provided a September 2010 statement noting when the Veteran returned from basic training in 1997, it was apparent he had suffered injuries to his neck and back.

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  As the evidence is in equipoise in this case, the benefit of the doubt rule will be applied and service connection for residuals of a neck and back injury will be granted.


ORDER

Entitlement to service connection for residuals of a neck injury is granted.

Entitlement to service connection for residuals of a back injury is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


